CORRECTED NOTICE OF ALLOWANCE

The notice of allowance is repeated verbatim below. An amended PTO-37 is included to correct the listing of allowed claims.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “a telematics communication unit which is mounted on a vehicle and acquires vehicle information; and, a vehicle information server which receives from the telematics communication unit the vehicle information and a time at which the vehicle information is acquired, stores the received vehicle information and time, and transmits the stored vehicle information and time to a speech processing system as a response to a question for the vehicle information when receiving the question about the vehicle information from the speech processing system, wherein the vehicle information server transmits to the speech processing system a message that it takes some time before responding to a question for current vehicle information when receiving from the speech processing system the question about the current vehicle information.”.
Regarding claim 4, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “ a telematics communication unit which is mounted on a vehicle and acquires vehicle information; and, a vehicle information server which receives from the telematics communication unit the vehicle information and a time at which the vehicle information is acquired, stores the received vehicle information and time, and transmits the stored vehicle information and time to a speech processing system as a response to a question for the vehicle information when receiving the question about the vehicle information from the speech processing system, wherein the vehicle information server transmits to the speech processing system the vehicle information and the time as the response in a case that an amount of change over time in a piece of the vehicle information concerning the question is equal to or more than a predetermined amount; and, wherein the vehicle information server only transmits to the speech processing system the vehicle information as the response in a case that an amount of change over time in a piece of the vehicle information concerning the question is less than the predetermined amount.”.
Regarding claim 9, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “a step in which a telematics communication unit, of the vehicle management system, mounted on a vehicle acquires vehicle information; a step in which a vehicle information server of the vehicle management system receives from the telematics communication unit the vehicle information and a time at which the vehicle information is acquired, and stores the received vehicle information and time;
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of: VAN HOECKE et al (US 20190019516) teaches a system including a server (162 [0028]) which receives from the telematics communication unit data about the state of the vehicle (vehicle health report [0016]), and transmits the stored vehicle information and time (current information such as current location as in [0023] communicated) to a speech processing system as a response to a question for the vehicle information when receiving the question about the vehicle information from the speech processing system (see the voice request for navigation as in [0033- 0041]).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H BAKER/Primary Examiner, Art Unit 2655